DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification were received on August 2, 2021.  These amendments to the specification are acceptable.

Response to Arguments
Applicant’s arguments, see remarks, filed August 2, 2021, with respect to the rejection of claim 5 under §112(b) have been fully considered and in combination with the amendments are persuasive.  The rejection of claim 5 under §112(b) has been withdrawn. 
Regarding applicant’s argument that the current features of claim 1 (combining the features of original claims 1 and 10), particularly the one or more diffusers, is not appropriately rejected by the combination of Spitz and Tutt is considered moot.  In looking at the applicant’s disclosure, see paragraph [00156], the problem faced by applicant is variations in the light and that the diffuser reduces said variations.  Upon further consideration the examiner has identified variable transparency plate 7 in figure 6 of Spitz.  Spitz describes the function of plate 7 in column 11 lines 64-68 as:  “The plate 7 thus strictly compensates for the variations in intensity of the diffracted beams and approximately compensates for the variation in intensity of the parallel beam.”  In the art, homogenizing light beams is accomplished by a diffuser of some type. (As evidenced by Brown US Patent Application Publication 2007/0223095 paragraph [0003] “Known techniques for homogenizing light make use of arrayed micro-lenses, diffractive diffusers, ground glass diffusers, and holographically-generated diffusers.”)  Spitz discloses, see column 11 lines 20-23 that plate 7 is produced by holography.  Thus, given the function 1 as would be understood by one skilled in the art.  Therefore, Spitz anticipates claim 1 and arguments regarding the combination of Spitz and Tutt are moot.  Since this rejection is addressing an invention with the same scope as previously presented claim 10 with a different interpretation of the art this Office action is made non-final.    
Regarding applicant’s argument centered on Spitz and Tutt (and/or Johnson) fail to disclose or teach a diffractive diffuser which distribute the light into a two-dimensional pattern, the examiner is partially persuaded.  The examiner agrees that Spitz (Tutt and/or Johnson) do not disclose that plate 7 (interpreted to be a diffuser as set forth above) is a “diffractive” diffuser.  However, new art Guenther teach a diffuser with the same functions as Spitz’s plate 7 and the functions of applicant’s diffuser 938 as disclosed in paragraph [00156], as set forth below.  Guenther provides motivations to substitute its diffractive diffuser for other diffusers, as set forth below.  Given the new art this deficiency is considered moot.  Regarding the diffractive diffuser having the function of distributing the light into a two-dimensional pattern – the disclosure does not disclose this, see 112 rejections below.
Regarding new claim 21, including additional lens(es) between the diffuser(s) and DOE(s) discussed in interview of 7/21/2021, after further consideration the claim is rejected as anticipated by Spitz, as set forth below.
Regarding new claims 22 and 23 – the claims introduce limitations to the shape of the patterns created by the holograms created by the system of claim 7.  It is well established in the art that one skilled in the art can create holographic optical elements which can create any pattern, as evidenced by Dresel et al. “Design of computer-generated beam-shaping holograms by iterative finite-element mesh adaption” Applied Optics, Vol. 35, No. 35, pp 6865-6874, which teaches a numerical approach to design 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 11-12 and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7 “wherein the one or more diffractive optical elements include one or more diffractive diffusers arranged to distribute the plurality of light patterns into a two-dimensional pattern” has clarity issues.  It is unclear if (1) the diffractive optical elements are arranged to distribute the plurality of light patterns into a two-dimensional pattern or if (2) the diffractive diffuser(s) are arranged to distribute the plurality of light patterns into a two-dimensional pattern.  In light of the specification, particularly paragraph [00155-56] discloses the diffractive diffuser(s) “modify the projected patterns” indicating the patterns already exist as created by the “one or more diffractive optical elements configured to receive the second portion of the light and project a plurality of separate light patterns” (claim 7 lines 8-9), thus, the examiner assumes the former.  The examiner would suggest, and for purposes of examination use “wherein the one or more diffractive optical elements include one or more diffractive diffusers, and the one or more diffractive optical elements are arranged to distribute the plurality of light patterns into a two-dimensional pattern.”

Further regarding claim 22 “the plurality of separate light patterns is arranged in a distorted square-shaped configuration” particularly “a distorted square-shaped” has clarity issues.  It is unclear what shapes constitute a distorted square-shaped.  It is unclear if (1) a “non-square” polygon shape is meant e.g. a rumbas, a rectangle, a parallelogram or a trapezoid, if (2) the shape has rounded corners or (3) curving sides and/or (4) a combination of these divergences from square.  Further it is unclear how far from square would be considered a distorted square-shaped, e.g. one seeing a distorted square-shaped with rounded corners and outwardly curving sides might subjectively consider it an oval or even a circle.  It has been held that a claim that requires the exercise of subjective judgment without restriction may render the claim indefinite; In re Musgrave, 431 F.2d 882, 893 (CCPA 1970), see MPEP 2173.05(b)IV.  For purposes of examination the examiner will assume any shape that is not precisely a square reads on the limitation inherently.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 11-12 and 22-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7 in the case applicant is claiming the diffractive diffuser(s) are arranged to distribute the plurality of light patterns into a two-dimensional pattern (second interpretation set forth in 112(b) rejection of claim 7 above and argued by applicant in the remarks page 13) amounts to inter alia paragraph [00155-56 & 00275] and figure 9K, particularly “DOE 934 includes one or more diffractive beam splitters configured to project an array of spots” and may further include “diffractive diffusers” and discloses “[d]iffuser 938 diffuses light” and “diffuser 938 is used to reduce or eliminate high (spatial) frequency variation in the plurality of light patterns.”  The specification is clear that the diffuser(s) (be they diffractive or other) included in DOE(s) diffuse the light possibly to reduce variations in the light pattern.  However, the diffuser(s) (be they diffractive or refractive), e.g. element 938, do not “distribute the plurality of light patterns into a two-dimensional pattern”, per se, since this function is clearly a result of the DOE(s), e.g. element 934.  See below for an interpretation used for examination.
Claims 11-12 and 22-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 7 and therefore have the same deficiencies.
Claims 7, 11-12 and 22-23 are further rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “wherein the one or more diffractive optical elements include one or more diffractive diffusers, and the one or more diffractive optical elements are arranged to distribute the plurality of light patterns into a two-dimensional pattern”, does not reasonably provide enablement for “wherein the one or more diffractive optical elements include one or more diffractive diffusers arranged to distribute the plurality of light patterns into a two-dimensional pattern” (as argued by applicant in the remarks page 13).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. As set forth above, the specification discloses the diffusers, diffractive or otherwise, do not have the function of distributing light into a two-dimensional pattern.  However, the specification clearly discloses the DOE(s) do distribute light into a two-dimensional pattern (see inter alia abstract).  For 
Claims 11-12 and 22-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the scope of enablement requirement, since they depend on claim 7 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitz et al. US Patent 3,941,450, of record.
Regarding claim 1 Spitz disclose a system for making a holographic medium for use in generating light patterns (inter alia abstract “invention relates to a device for recording a matrix of holographic lenses” e.g. figure 6) for eye tracking (no patentable weight given2), the system including: a light source (e.g. laser source 8) configured to provide light (e.g. parallel coherent light beam 1); a beam splitter (e.g. beam-splitter 10) configured to separate the light (e.g. 1) into a first portion of the light (e.g. parallel beam 21) and a second portion of the light (e.g. parallel beam 11) that is spatially separated from the first portion of the light (see figure 6); a first set of optical elements (e.g. mirror 210, objective 211 & 
Regarding claim 2 Spitz discloses the system of claim 1, as set forth above.  Spitz further discloses wherein the light provided by the light source is coherent light (e.g. parallel coherent light beam 1).
Regarding claim 3 Spitz discloses the system of claim 1, as set forth above.  Spitz further discloses wherein the one or more diffractive optical elements are configured to project a first light pattern of the plurality of separate light patterns onto the optically recordable medium at a first angle, and project a second light pattern of the plurality of separate light patterns onto the optically recordable medium at a second angle that is distinct from the first angle (implicit given the geometry seen in figures 6 & 9-10).
Regarding claim 4 Spitz discloses the system of claim 1, as set forth above.  Spitz further discloses wherein the one or more diffractive optical elements (e.g. 60) are optically coupled with one or more lenses (e.g. objective 100 or half-objective 102) configured to focus light from the one or more diffractive optical elements (see figures 6 & 9-10).
Regarding claim 6 Spitz discloses the system of claim 1, as set forth above.  Spitz further discloses wherein the one or more diffractive optical elements include one or more diffractive beam splitters configured to project an array of spots (column 7 lines 30-38).

Regarding claim 21 Spitz discloses the system of claim 1, as set forth above.  Spitz further discloses it is further including one or more lenses (e.g. objective 100) located between (see figure 6) the one or more diffusers (e.g. 7) and the one or more diffractive optical elements (e.g. 30).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz et al. US Patent 3,941,450, of record, in view of Tutt et al. US Patent 6,870,651, of record.
Regarding claims 8-9 Spitz discloses the system of claim 1, as set forth above.  Spitz does not disclose wherein the one or more diffractive optical elements are optically coupled with a plurality of lenses, a first lens of the plurality of lenses configured to focus a first portion of light from the one or more diffractive optical elements and a second lens of the plurality of lenses configured to focus a second portion, distinct from the first portion, of light from the one or more diffractive optical elements, as recited in claim 8; or wherein the plurality of lenses is arranged in a microlens array, as recited in claim 9.
Tutt teaches a similar system for making a holographic medium (abstract e.g. figure 2), which uses a light modulator (e.g. 70) instead of a diffraction grating, where after modulation the light passes through a microlens array (e.g. 130) and diffuser (e.g. 80) before being recorded on the holographic recording medium (e.g. 90) for the purpose of producing a hologram in a less time than prior (column 2 lines 65-68, see figure 1 for prior art improved upon).  Therefore, it would be obvious to a person of 

Insofar as they are understood claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz et al. US Patent 3,941,450, of record, in view of Guenther et al. US Patent 6,072,631.
Regarding claim 7 Spitz disclose a system for making a holographic medium for use in generating light patterns (inter alia abstract “invention relates to a device for recording a matrix of holographic lenses” e.g. figure 6) for eye tracking (no patentable weight given3), the system including: a light source (e.g. 8) configured to provide light (e.g. 1); a beam splitter (e.g. 10) configured to separate the light (e.g. 1) into a first portion of the light (e.g. 21) and a second portion of the light (e.g. 11) that is spatially separated from the first portion of the light (see figure 6); a first set of optical elements (e.g. 210, 211 & 212) configured to transmit the first portion of the light for providing a first wide-field beam (e.g. 200) onto an optically recordable medium (e.g. 3); and one or more diffractive optical elements (e.g. 60) configured to receive the second portion of the light and project a plurality of separate light patterns onto the optically recordable medium (e.g. 3) for forming the holographic medium (see figure 6), wherein the one or more diffractive optical elements (e.g. 60) include one or more diffusers (e.g. 7), and the one or more diffractive optical elements (e.g. 60) are arranged to distribute the plurality of light patterns into a two-dimensional pattern (column 11 lines 64-68).
Spitz does not disclose the one or more diffuser is a diffractive.
Guenther teaches a homogenizing diffuser, that is a diffractive homogenizer (title).  One would be motivated to substitute Spitz’s variable transmission plate (interpreted to be a homogenizing diffuser 
Regarding claim 12 Spitz as modified by Guenther discloses the system of claim 7, as set forth above.  Spitz further discloses wherein the plurality of separate light patterns is arranged in a rectangular configuration (e.g. figures 1 & 7).

Insofar as it is understood claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spitz et al. US Patent 3,941,450, of record, in view of Guenther et al. US Patent 6,072,631 and in further view of Johnson et al. US Patent 3,807,828, of record.
Regarding claim 11 Spitz as modified by Guenther discloses the system of claim 7, as set forth above.  Spitz and Guenther do not disclose or teach wherein the plurality of separate light patterns is arranged in a circular configuration.
Johnson teaches a system for making a hologram (inter alia abstract e.g. figure 1) where the plurality of reflectors are arranged in a circular pattern (see figure 1) each with a distinct angle for the purpose of creating separate exposures at different angles (column 4 lines 7-9).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for 

Insofar as they are understood claims 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Spitz et al. US Patent 3,941,450, of record, in view of Guenther et al. US Patent 6,072,631 as evidenced by Dresel et al. “Design of computer-generated beam-shaping holograms by iterative finite-element mesh adaption” Applied Optics, Vol. 35, No. 35, pp 6865-6874, 1996, Kricorissian US Patent Application Publication 2003/0071121 and First et al. US Patent Application Publication 2007/0188869.
Regarding claims 22 and 23, Spitz as modified by Guenther discloses the system of claim 7, including the one or more diffractive optical elements being arranged to distribute the plurality of light patterns into a two-dimensional pattern.  
Spitz does not disclose wherein the two-dimensional pattern of the plurality of separate light patterns is arranged in a distorted square-shaped configuration, as recited in claim 22; or wherein the two-dimensional pattern of the plurality of separate light patterns includes a first area that is not illuminated by the plurality of light patterns and a second area illuminated by the plurality of light patterns, the second area surrounding the first area, as recited in claim 23.  
The examiner takes Official Notice that a diffractive optical elements can be designed to create any desired pattern, as evidenced by Dresel, which teaches a numerical approach to design appropriate two-dimensional pattern (abstract) and has examples including variations from square, see figures 7, 9, 15-16 & 18; and Kricorissian paragraph [0049]: 
The diffractive optical element 305 of the optical element 303 is designed to modify the collimated beam from the collimated light source 302 to produce a beam having a two-dimensional pattern using diffractive optics.  The diffractive optical element 305 operates by splitting the beam into many smaller beams which then recombine and through interference between the beams, the two-dimensional pattern is 

One would be motivated to produce distorted square-shaped patterns and/or hollow patterns would be to have fewer design constraints than compared to a square array, as evidenced by First paragraph [0034].  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the system as disclosed by Spitz as modified by Guenther to have the system produce two dimensional patterns with a distorted square-shaped and/or hollow patterns, since creating a pattern non-square patterns is well established in the art for the purpose of having fewer design constraints than compared to a square array.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown US Patent Application Publication 2007/0223095; in evidence of light homogenization by various types of diffusers, as noted above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
        2 This recitation in the preamble is directed to intended use of the device and has not been given any patentable weight since it has been held "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.02
        3 Ibid.